Citation Nr: 1212819	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-13 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for Gulf War syndrome to include muscle and joint pain, fatigue, diabetes, and skin rash, due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1971 to February 1972.  He also worked as a Merchant Seaman.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In July 2011, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

The Veteran was previously represented by a service organization.  However, in April 2009, prior to certification of this matter to the Board, the service organization notified VA and the Veteran that it was revoking the power of attorney.  38 C.F.R. § 14.631(c) (2011).  The Veteran has not obtained another representative and is recognized as proceeding pro se.  


FINDING OF FACT

The Veteran was a Merchant Seaman during the Persian Gulf War.  


CONCLUSION OF LAW

The criteria for establishing service connection for Gulf War syndrome to include muscle and joint pain, fatigue, diabetes, and skin rash have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.1(a), 3.7(x), 3.303(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, the VCAA is not applicable because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (holding that VA is not required to provide notice of the information and evidence necessary to substantiate a claim or assistance where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

As noted in the Introduction, the claimant is a Veteran by virtue of his service in the United States Air Force during the Vietnam Era.  He currently asserts that he has Gulf War syndrome to include muscle and joint pain, fatigue, diabetes, and skin rash, due to an undiagnosed illness.  During his hearing, the Veteran specifically noted that he was not claiming any disability as a result of his Air Force service.  Board Hearing Tr. at 8.  Instead, he contends that he has such disability as a result of service as a Merchant Seaman during the Persian Gulf War in 1990 and 1991.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated thereto.  38 C.F.R. § 3.303(a).  The Armed Forces include the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 U.S.C.A. § 101(10); 38 C.F.R. § 3.1(a).  

The Veteran has submitted four Certificates of Discharge to Merchant Seaman issued for service during the Persian Gulf War.  While these certificates were issued by the United States Coast Guard, they clearly indicate service as a Merchant Seaman and not a member of the Coast Guard.  The certificates indicate that the Veteran's employer during these four periods was the Waterman Steamship Corporation.  The Veteran has not alleged that he was a member of the Coast Guard or any other branch of the military during the Persian Gulf War.  Instead, he contends that he worked as a Merchant Seaman on ships carrying supplies to and from Saudi Arabia during the Persian Gulf War and was exposed to environmental contaminants during this time.  As outline above, Merchant Seaman and Marines are not included in the statutory definition of Armed Forces.  

On November 23, 1977, Public Law 95-202 was enacted, and in § 401 Congress provided the Secretary of Defense with authority, after consideration of factors listed in the statute, to designate the service of certain groups, which are "similarly situated" to the Women's Air Forces Service Pilots group and which rendered service to the U.S. Armed Forces, as "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  Public Law 95-202 § 401(a)(1) (as amended by Public Law 102-83, § 6(b), 105 Stat. 407 (1991)).  Pursuant to Public Law 95-202 § 401, the Secretary of Defense promulgated regulations establishing the criteria for determining whether a group meets the requirements for active-duty-service consideration, 32 C.F.R. § 47.2 et seq. (2011), and delegating to the Secretary of the Air Force the authority to determine whether certain groups so qualify, 32 C.F.R. § 47.5(b)(8) (2011).  

The Secretary of the Air Force made a determination on October 18, 1985, that "the service of the World War II group known as the 'United States Merchant Seamen Who Served on Blockships in Support of Operation Mulberry' shall be considered active military service in the Armed Forces of the United States for purposes of all laws administered by [VA]."  50 Fed. Reg. 46,332 (Nov. 7, 1985).  Similarly, on January 19, 1988, the Secretary of the Air Force made a determination that "the service of the 'American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945,' shall be considered 'active duty' for the purposes of all laws administered by [VA]."  53 Fed. Reg. 2,775 (Feb. 1, 1988).

Based on these determinations, VA amended its regulations to include United States Merchant Seamen who served on blockships in support of Operation Mulberry and American Merchant Marines in oceangoing service during the period of armed conflict, December 7, 1941, to August 15, 1945, as groups considered to have performed active military, naval, or air service.  See 51 Fed. Reg. 6,410 (Feb. 24, 1986), 53 Fed. Reg. 16,875 (May 12, 1998); see also 38 C.F.R. § 3.7(x)(14), (15).  No other service by Merchant Seaman or Marines has been recognized as constituting active military, naval, or air service.  

Operation Mulberry took place during World War II, which ended in the 1940s.  38 C.F.R. § 3.2(d) (2011).  The Veteran's DD Form 214 reflects that he was born in 1953; therefore, he did not participate in any operation during World War II.  Additionally, the RO requested that the Veteran's service from November 1990 to May 1991 be verified by the Coast Guard.  A response from the Chief, Administrative Section, of the Coast Guard Personnel Command received in June 2008 reflects that the Veteran is "not a Coast Guard member (no record)."  In light of the foregoing, the Veteran's time as a Merchant Seaman does not qualify him as an individual or member of a group considered to have performed active military, naval, or air service.  

Under the facts and controlling law, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board acknowledges the Veteran's contentions that his time spent as a Merchant Seaman during the Persian Gulf War should qualify him for VA compensation benefits.  While sympathetic to this argument, the Board's jurisdictional statute provides that it is bound by regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department.  38 U.S.C.A. 
§ 7104(c).  Based on the pertinent regulations, service connection based on the Veteran's time as a Merchant Seamen during the Persian Gulf era is legally precluded; thus, the claim must be denied.  See 38 C.F.R. §§ 3.1(a), 3.7(x), 3.303(a).
ORDER

Entitlement to service connection for Gulf War syndrome to include muscle and joint pain, fatigue, diabetes, and skin rash, due to an undiagnosed illness, is denied.



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


